Citation Nr: 1451377	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  98-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthritis of the back and legs, to include as secondary to service-connected right ankle disability. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to July 1975.   This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the case has since been transferred to the RO in Montgomery, Alabama.

In May 2007, the Board, in relevant part, denied service connection for arthritis of the back and legs.  The Veteran timely appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2009 Memorandum Decision, the Court remanded the Board's May 2007 decision as it pertained to  arthritis of the back and legs.  In December 2011, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

In addition to the claim currently on appeal, the Veteran also perfected an appeal as to the issue of service connection for a right ankle disability which was also the subject of the December 2011 Board remand.  During the pendency of the appeal, in a June 2014 rating decision, the RO granted service connection for right tendon repair with scar, history of right ankle sprains and assigned a 10 percent disability evaluation effective November 6, 1997.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.  The Veterans Benefits Management System contains duplicates documents in the claims file.  The Virtual VA paperless appeals system contains relevant documents, to include the 2014 examinations.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in December 2011.  The Board specifically instructed the AOJ to obtain an examination to determine the nature and etiology of the Veteran's arthritis of the back and legs, to include whether any disability was related to service or a right ankle disability.  The Veteran was subsequently provided a VA examination in March 2014.  Although the examiner addressed the relationship between the back and leg disability to the right ankle disability, she did not address whether the disability was related to service as instructed by the Board.  Accordingly, the Board finds that an addendum opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims folder to the same examiner who provided the March 2014 examination report.  If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran.

The Veteran's claims file must be made available to and reviewed by the examiner. The examination report must reflect that such a review was undertaken. 

The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that arthritis of the back and/or legs is related to disease or injury in service.

The complete explanation for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. 

2.  Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



